DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

2.	This Office Action is in response to the initial filing of application #17/248,163 on January 12, 2021.
3.	Claim 1 is currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on August 31, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 1 (an apparatus) recites receiving one or more selling parameters for an advertising offer, access an advertising index comprising advertising parameters for a plurality of advertising transactions, monitor the advertising index to compare the advertising parameters to the one or more selling parameters, wherein the advertising parameters change dynamically during the monitoring, while monitoring the advertising index, identify that the current advertising parameters are less preferable than the one or more selling parameters, and in response to identifying that the current advertising parameters are less preferable than the one or more the selling parameters, transmit a notification to a potential buyer of the advertising offer.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim at best would use a processor for analyzing business transactions and provide an advertising futures marketplace, as such the use of a processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of comparing the advertising parameters amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claim and thus the claim is not patent eligible.
Claim 1 is therefore not drawn to eligible subject matter as it is directed to an abstract idea without significantly more

7.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se. A computer program product can be eligible for patent protection if it is tangibly embodied on a non-transitory computer readable medium and, when executed by a computer, performs the steps of the invention. 


Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

9.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Haberman et al. (U.S. Patent No. 7,895,620) (hereinafter ‘Haberman’).

Claim 1:  Haberman discloses a computer program product comprising:
	a computer-readable storage device, Haberman teaches storage device (see at least column 9 lines 1-3 and see claim 12); and 
computer code stored on the computer-readable storage device which, when executed by a computer processor, Haberman teaches terms of program procedures executed on a computer (see at least column 9 lines 3-33), causes the computer processor to: 
receive one or more selling parameters for an advertising offer, Haberman teaches parameters are received from users for media content customization (see at least column 16 lines 31-53 and column 30 lines 25-61);

Haberman teaches the advertiser creates multiple versions of the commercial and allow each content provider to access the media content management application, and wherein each content provider selects one or more versions of the commercial to be transmitted to an audience (see at least column 2 lines 30-32; column 3 lines 17-23 and column 7 lines 30-45);
monitor the advertising index to compare the advertising parameters to the one or more selling parameters, wherein the advertising parameters change dynamically during the monitoring, Haberman teaches upon monitoring the media content and receiving feedback on the media content, the server may use the media content management application to automatically assemble updated media content and transmit the media content to the audience (see at least column 8 lines 1-5; column 16 lines 18-30; column 17 lines 1-10 and column 19 lines 25-38 and see figures 11, 12 and 13);
while monitoring the advertising index, identify that the current advertising parameters are less preferable than the one or more selling parameters, Haberman teaches advertiser and/or marketer may have determined that a particular offer is preferable for a particular advertisement campaign such as the advertiser may have statistical information informing the advertiser that consumers are responding to the advertiser’s $1 for the first month and 50% off installation offers (see at least column 26 lines 51-61 and column 30 lines 48-61); and

Haberman teaches the media content management application may provide the user with feedback such that the content management application may inform the user that particular media content is not effective for the targeted audience and may recommend customizing the media content such as adjust parameters (see at least column 8 lines 1-5; column 26 lines 53-61 and column 30 lines 48-61). 

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Sharma et al. (U.S. Pub. No. 2008/0275757) talks about estimating a CPC bid (eCPC) as a function of a target CPA bid based on predictive data (e.g., predicted conversion rate) have been described. The eCPC parameter can be used to develop a model that could be used to charge advertisers on a CPA basis while crediting publishers on a CPC basis (see at least the Abstract).
b)	 Wang (U.S. Patent No. 7,734,632) Talks about generating a user profile for advertisement over a computer network is disclosed. A webpage identifier that identifies a webpage and a content category identifier that identifies a content category is generated. The webpage identifier is associated with the content category identifier if web content depicted in the webpage is relevant to the content category. A web server 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             03/12/2022